Title: To George Washington from Mercy Otis Warren, 18 May 1790
From: Warren, Mercy Otis
To: Washington, George



Sir
Plimouth [Mass.] May 18 1790

Though it is my wish to prefix the inclosed dedication to a volume prepared for the press I would not take this liberty without first asking your permission. The work contains two Tragedies and some micellaneous pieces, written several years since a subscription has been advertised & it will be commited to the press as soon as I have the honour of your reply.
Most unfeignedly sir have your friends at plimouth been affected by hearing of your late severe Illness. God Grant a restoration & perfect Comfirmation of Health to a gentleman on whose life the most important Consequences may depend.
Mr Warren unites with me in the most Respectful regards to yourself & lady. He has been very Ill since his return as he was during the whole of his residence at new york: this circumstance prevented him the pleasure of paying that perticuler attention to Mrs Washington that both friendship & politness dictated. an apology also for myself is due to her: for introducing a son as the bearer of a letter: but an accident impeded his journy to New york & consequently the honour of a personal

attendence. Give me leave sir to subscribe most respectfully & sincerly your most obedient

M. Warren

